EXHIBIT 32.1 CERTIFICATION In connection with the quarterly report of Findex.com, Inc. (the “company”) on Form 10-QSB for the period ending September 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Quarterly Report”), I, Steven Malone, President and Chief Executive Officer of the company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350, as adopted), that: (1) The Quarterly Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the company at the end of the periods covered by the Quarterly Report. In Witness Whereof, the undersigned has set his hand hereto as of this 19th day of November, 2007. By: /s/ Steven Malone Steven Malone President & Chief Executive Officer
